JjBAGNERIS, Judge.
Shirley J. Williams, appeals a trial court’s ruling in which she was assessed court costs. On appeal she contends that the trial court erred in assessing court cost against her. We agree.

FACTS

Shirley J. Williams filed a petition for divorce in which she included a request for permission to proceed in forma paupers. The requisite in forma pauper’s application was completed with supporting financial documentation. Subsequently, by order of court, she was granted indigent status. On September 4, 1998, the court awarded judgment in favor of Shirley J. Williams granting her a divorce, and assessed court costs against her in the amount of $163.50.

DISCUSSION

LSA-C.C.P. Art. 5186 provides in part: ...If judgment is rendered in favor of the indigent party, the party against whom the judgment is rendered shall be condemned to pay all costs due...
In the instant case, the record is devoid of any evidence that Mrs. Williams’ right to proceed in forma paupers was ever traversed or rescinded. Therefore, we conclude the trial court erred in assessing court costs against Mrs. Williams.
^Accordingly, we reverse that portion of the judgment assessing court costs against Mrs. Williams and render judgment against Therman G. Williams, assessing him of court costs in the amount of $163.50.

REVERSED AND RENDERED.